Citation Nr: 0808681	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  06-13 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
10 percent for migraine headaches.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for a right upper 
extremity disability.

5.  Entitlement to service connection for a left upper 
extremity disability.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council



ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 2002 to December 
2004.

This case comes before the Board of Veterans' Appeal (Board) 
on appeal from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manchester, 
New Hampshire.


FINDINGS OF FACT

1.  The veteran's migraine headaches are not manifested by 
prostrating attacks occurring on an average once a month over 
the last several months.

2.  The veteran does not have a back disability.

3.  The veteran does not have a neck disability.

4.   The veteran does not have a right upper extremity 
disability.

5.  The veteran does not have a left upper extremity 
disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating higher than 
10 percent for migraine headaches are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic 
Code 8100 (2007).

2.  A back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2007).

3.  A neck disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

4.  A right upper extremity disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

5.  A left upper extremity disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  In addition, VA must also request that the 
veteran provide any evidence in the claimant's possession 
that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The Court further held that VA failed to demonstrate that 
"lack of such a pre-AOJ-decision notice was not prejudicial 
to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by 
the Veterans Benefits Act of 2002, Pub. L. No. 107-330, 
§ 401, 116 Stat. 2820, 2832) (providing that '[i]n making the 
determinations under [section 7261(a)], the Court shall...take 
due account of the rule of prejudicial error')."  Id. at 
121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

With respect to the veteran's claim for a higher initial 
disability rating, the record reflects that the RO provided 
him with adequate VCAA notice, to include notice that he 
should submit any pertinent evidence in his possession and 
notice concerning the effective-date element of the claim, by 
letter mailed in June 2006.  Although this notice was not 
provided until after the initial adjudication of the claim, 
the Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that no additional evidence was 
received as a result of this notice.  Therefore, there is no 
reason to believe that the ultimate decision of the 
originating agency would have been different had appropriate 
notice been provided at an earlier time.

With respect to the veteran's claims for service connection, 
the record reflects that the RO provided the veteran with the 
notice required under VCAA, to include notice that he should 
submit any pertinent evidence in his possession, by letter 
mailed in February 2005.  Although notice regarding the type 
of evidence necessary to establish a disability rating or an 
effective date was not provided until June 2006, after the 
initial adjudication of the claims, the Board again has 
determined that there is no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard, 4 Vet. App. at 394.  As explained below, the Board 
has determined that service connection for a back, neck, 
right upper extremity, or left upper extremity is not 
warranted.  Consequently, no effective date or disability 
rating will be assigned so the failure to provide timely 
notice with respect to those elements of the claims is no 
more than harmless error.

The Board notes that all service medical records and 
pertinent medical records identified by the veteran have been 
obtained.  In addition, the veteran has been afforded 
appropriate VA examinations.  Neither the veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, which could be obtained to 
substantiate any of the claims.  The Board also is unaware of 
any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the RO 
were insignificant and non-prejudicial to the veteran.

Accordingly, the Board will address the merits of the claims.

I.  Initial Rating Claim

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).  

A 10 percent disability rating is warranted for migraine 
headaches with characteristic prostrating attacks averaging 
one in two months over the last several months.  A 30 percent 
disability rating is warranted for migraine headaches with 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  The maximum 
schedular disability rating of 50 percent is warranted for 
migraine headaches with very frequent and completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 
8100.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  

After carefully reviewing the evidence of record, the Board 
concludes that an initial disability rating higher than 10 
percent is not warranted for migraine headaches because the 
evidence does not objectively demonstrate that the veteran 
experiences prostrating attacks.  At a March 2005 VA eye 
examination, the veteran reported experiencing headaches one 
to four times per week.  The headaches lasted for a couple of 
hours and caused debilitating pain, which the veteran rated 
as 10 on a pain scale of zero to 10.  At a March 2005 VA 
general medical examination, the veteran stated that his 
headaches occurred daily and that he experienced as many as 
three headaches per day.  The headaches lasted one to two 
hours and caused throbbing pain that varied in intensity.  
The veteran treated the headaches with medication.  The 
examiner noted that the pain resulted in significant 
occupational effects due to decreased concentration, 
increased tardiness, and increased absenteeism.  However, the 
examiner also stated that the veteran's attacks were not 
prostrating and that ordinary activity was possible.  

In view of the absence of any objective evidence of 
prostrating attacks and the March 2005 VA general medical 
examiner's conclusion that the veteran does not experience 
prostrating attacks, the Board concludes that a schedular 
rating in excess of 10 percent is not in order.  
Consideration has been given to assigning a staged rating; 
however, at no time during the period in question have the 
veteran's migraine headaches warranted a disability rating 
higher than 10 percent.  See Fenderson, 12 Vet. App. 119.

Additionally, the Board has considered whether the case 
should be referred to the Director of the VA Compensation and 
Pension Service for extra-schedular consideration under 38 
C.F.R. § 3.321(b)(1).  The record reflects that the veteran 
has not required frequent hospitalizations for his service-
connected migraine headaches.  Additionally, there is no 
other indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the 10 percent rating currently assigned.  
Accordingly, the Board has determined that referral of this 
case for extra-schedular consideration is not warranted.

II.	Service Connection Claims

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Service connection 
may be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2007); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

A thorough review of the medical evidence of record reveals 
no diagnosis of any disability of the veteran's back or upper 
extremities.  A March 2005 VA examiner, who reviewed the 
veteran's claims file and performed a physical examination, 
noted that the veteran's back displayed no pathology during 
the examination and that there was no neuropathy or 
radiculopathy in the veteran's right or left upper extremity.  
No diagnosis of any back, right upper extremity, or left 
upper extremity disability was rendered.

With respect to the veteran's claim for service connection 
for a neck disability, the Board notes that January 2003 
private treatment and service medical records include 
diagnoses of neck muscle strain and cervical neck strain 
status post trauma.  However, subsequent service medical 
records contain no further diagnosis of any neck disability.  
Significantly, the March 2005 VA examiner did not diagnose a 
neck disability and stated that the veteran's neck displayed 
no pathology during physical examination.

The Board acknowledges the veteran's complaints that he 
experiences aching and stiffness in his back and neck and 
tingling and stiffness in his hands and arms.  However, these 
symptoms alone, without a diagnosis of an underlying 
disorder, cannot be service-connected.  See Sanchez-Benitez 
v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); see also, 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Since the 
preponderance of the medical evidence demonstrates that the 
veteran does not have a disability of the back, neck, right 
upper extremity, or left upper extremity, his claims must be 
denied.


ORDER

An initial disability rating higher than 10 percent for 
migraine headaches is denied.

Service connection for a back disability is denied.

Service connection for a neck disability is denied.

Service connection for a right upper extremity disability is 
denied.

Service connection for a left upper extremity disability is 
denied.



____________________________________________
Shane A Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


